Citation Nr: 1522381	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  12-28 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1999 to April 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Anchorage, Alaska. 

In May 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.

Notably, the RO has not yet considered VA treatment records dated through September 2013 as such was submitted after the most recent adjudication of the case in a June 2012 statement of the case.  While the Veteran has not waived agency of original jurisdiction (AOJ) consideration of such evidence, the Board finds no prejudice to him in proceeding with a decision on his tinnitus claim as such is a full grant.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals the May 2013 Board hearing transcript along with the VA treatment records dated from July 2010 through September 2013.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

	
FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence shows that tinnitus had its onset in service.
	

CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


	REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service records document that he served as a fire protection journeyman in the United States Air Force.  During the May 2013 Board hearing, the Veteran testified that he was frequently exposed to weapon fire from M16s, M4 rifles, 9 millimeter pistols, .50 caliber machine guns, and incoming rocket propelled grenades.  He also testified that he was exposed to screaming sirens of jet blasts due to his job on the flight line from 85, F15, F16, C130, C5, and C17 aircraft.  The Veteran further testified that he was also exposed to explosions from IUDs (improvised explosive devices).  Thus, the Board finds that the Veteran was exposed to excessive noise in service.  Moreover, the AOJ has conceded that the Veteran had significant in-service noise exposure.  See June 2012 statement of the case.

During the May 2013 Board hearing, the Veteran testified that he had experienced continuous ringing in his ears since witnessing a vehicle explosion while stationed in Iraq.  He indicated that he reported experiencing tinnitus to field medics immediately after the explosion in Iraq but was told they could not help him at that time.  The Veteran testified that he continued to experience tinnitus when he was transferred to Germany and then to Luke Air Force Base in Arizona.  The Veteran reported that he had previously worked in occupations where he was exposed to significant noise (i.e., a firefighter and a soldier at Arlington National Cemetery where he participated in the "21 gun salute") but had not experienced tinnitus while employed in these positions because he wore hearing protection at those times.  However, the Veteran indicated that he did not have the chance to use hearing protection while stationed in Iraq given the nature of his deployment.

The Veteran submitted a claim for service connection for tinnitus in March 2011.  In connection with this claim, he was afforded a VA audiological examination in January 2012.  During the January 2012 VA examination, the Veteran reported that he first became aware of tinnitus right after he got out of the Air Force.  Initially, he only noticed the tinnitus in his right ear but now it seemed as if it occurred in both ears.  He indicated that he could not recall any circumstances of onset.  He described it as "like a speaker popping; it starts off soft and then gets louder.  It seems more frequent and longer."  According to the Veteran, the tinnitus occurred three times per day and lasted anywhere from one minute to 15 minutes.  The examiner reviewed the claims file and wrote that a medical opinion regarding the etiology of the Veteran's tinnitus could not be made without resorting to speculation.  This was because the Veteran's hearing was within normal limits and no effects of noise were noted on threshold configuration.  Distortion product otoacoustic emissions were present, consistent with normal outer hair cell (cochlear) function.  Also, the Veteran denied hair injury.  Additionally, tinnitus was noted by the examiner.  Thus, the medical evidence of record confirms a current diagnosis of tinnitus.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

While the Veteran's available service treatment records are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Furthermore, the Board notes that many of the Veteran's service treatment records are unavailable as evidenced in August and December 2010 formal findings regarding the unavailability of the Veteran's service treatment records.  In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of tinnitus symptoms.  He is also competent to comment on the onset and frequency of his tinnitus.  Lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  Here, under Charles the Veteran is competent to identify the medical condition of tinnitus and his lay statements describe tinnitus either beginning in service or shortly after service that supports the later diagnosis by the VA examiner.  The Board thus finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between service and tinnitus.  Therefore, service connection for tinnitus is warranted.  38 C.F.R. § 3.303(a).


ORDER

Service connection for tinnitus is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


